IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : NO. 229
                               :
AMENDMENT OF RULES 205 AND 402 : DISCIPLINARY RULES DOCKET
OF THE PENNSYLVANIA RULES OF   :
DISCIPLINARY ENFORCEMENT       :
                               :
                               :


                                                ORDER

PER CURIAM

       AND NOW, this 19th day of August, 2022, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; which followed the proposal to
amend Pa.R.D.E. 205 and 402 having been published for comment in the Pennsylvania
Bulletin, 51 Pa.B. 5359 (August 28, 2021):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 205 and 402 of the Rules of Disciplinary Enforcement is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.